Citation Nr: 0640195	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
including due to exposure to Agent Orange.

2.  Entitlement to service connection for a prostate 
disability and residuals of prostate removal, including due 
to exposure to Agent Orange.

3.  Entitlement to service connection for a skin disability, 
including due to exposure to Agent Orange.

4.  Entitlement to service connection for arthritis of the 
knees, to include rheumatoid arthritis.

5.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and May 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in White River Junction, Vermont.  The veteran 
appeared before the undersigned Veterans Law Judge in July 
2006 and delivered sworn testimony at a hearing at the RO.

The July 2004 rating decision denied the service connection 
claims on appeal.  A rating decision dated in May 2005 
awarded service connection for PTSD and assigned an initial 
evaluation for that disability.  A notice of disagreement has 
been received as to the initial evaluation assigned for 
service-connected PTSD.

The issues of entitlement to service connection for a 
prostate disability, skin disability, and arthritis of the 
knees, as well as entitlement to an initial evaluation in 
excess of 50 percent for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence fails to show that the veteran's 
bladder cancer is causally related to active service.


CONCLUSION OF LAW

Bladder cancer, to include due to exposure to Agent Orange, 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a May 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
service connection claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The May 2004 VCAA letter informed 
the veteran that he should submit any medical evidence 
pertinent to his claims.  VCAA notice was provided to veteran 
before the initial adjudication of this claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran has received 
notice regarding the assignment of a disability rating and 
effective date for the award of any benefit sought.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  As 
there is no evidence that establishes that the veteran 
suffered an injury, disease or event noted during his 
military service related to the bladder, and as such a 
disability was not diagnosed until years following service, 
the Board finds that affording the veteran an examination for 
the purpose of obtaining an opinion concerning a possible 
relationship between the veteran's disability on appeal and 
his military service is not appropriate in this case.  38 
C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.



Legal criteria

Service connection-in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active military 
service, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § U.S.C.A. § 1154(b).

Presumptive service connection-herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  Where the evidence does not 
warrant presumptive service connection, the United States 
Court of Appeals for the Federal Circuit has determined that 
an appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The veteran asserts that he has bladder cancer as a result of 
exposure to Agent Orange during service.  In the present 
case, the veteran did have active service within the Republic 
of Vietnam within the time period specified under 38 C.F.R. § 
3.307(a).  However, bladder cancer is not among the diseases 
listed under 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630, 
27, 634 (May 20, 2003).  As such, a grant of presumptive 
service connection based on herbicide exposure is not 
permissible here.  Moreover, there is no competent evidence 
to show that the veteran's bladder cancer is otherwise 
directly related to in-service herbicide exposure.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.309(a), malignant tumors are regarded as 
chronic diseases.  However, in order for the presumption to 
apply, the disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  38 C.F.R. § 3.307(a) (3).  As the evidence of 
record does not establish any clinical manifestations of 
cancer within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  The first 
question for consideration in evaluating a service connection 
claim is whether the evidence demonstrates a current 
disability.  March 2004 VA records reveal a diagnosis of 
bladder cancer, and the first element of a service connection 
claim is arguably satisfied.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection have not been met.

A review of the service medical records, including the 
October 1987 separation examination, does not show any 
complaints or findings for cancer, or of the bladder.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § C.F.R. § 3.303(d).  Nevertheless, a 
review of the post-service evidence does not lead to the 
conclusion that the veteran's bladder cancer is related to 
active service, for the reasons discussed below.

Following service, there is no indication of bladder cancer 
until 2004, more than 16 years following service.  Moreover, 
there is no competent medical evidence causally relating this 
disability to active service.  The Board acknowledges the 
veteran's contentions, including his July 2006 testimony 
before the undersigned, that his bladder cancer is related to 
service and specifically to Agent Orange exposure.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran's service records reflect that he was awarded the 
Combat Action Ribbon.  The provisions of 38 U.S.C.A. § 1154, 
however, do not obviate the requirement that a veteran must 
submit medical evidence of a causal relationship between his 
current condition and service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  That is, even assuming combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and the disorder on appeal.  
He has not done so in this case.

In conclusion, the competent evidence does not demonstrate 
that the veteran's bladder cancer is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bladder cancer, including due to 
exposure to Agent Orange, is denied.


REMAND

As for the issue of service connection for a prostate 
disability and residuals of prostate removal, including due 
to exposure to Agent Orange, the Board finds that 
clarification of the medical record is necessary prior to 
adjudication of this issue.  A February 2004 VA medical 
record indicated the site of malignancy as 
"Bladder/prostatic urethra," and a May 2004 VA medical 
record listed sites of "carcinoma" that included prostatic 
urethra sections.  The Board finds that a VA physician should 
review the veteran's file and state whether the veteran has a 
diagnosis of prostate cancer, and, if so, whether such cancer 
is a primary cancer or was the result of metastasis from 
bladder cancer.  The Board here notes that prostate cancer is 
among the diseases listed under 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure.

Service medical records indicate that the veteran made 
complaints related to the knees and also complained of skin 
problems.  For example, an April 1987 record reveals that the 
veteran complained of knee pain, and an April 1983 record 
reveals that the veteran complained of skin problems 
involving the feet and hands.   While the veteran has 
undergone examinations revealing that he has diagnoses 
related to the knees and skin problems, there does not appear 
to be any examination that addresses whether such disorders 
are related to service.  Accordingly, as the nature and 
etiology of the knees and skin disabilities are unresolved, 
an examination is necessary prior to final appellate review.

A rating decision dated in May 2005 awarded service 
connection for PTSD and assigned an initial evaluation of 30 
percent, effective November 30, 2004, for that disability (a 
RO decision in July 2006 increased the initial rating for 
PTSD to 50 percent, also effective November 30, 2004).  A 
notice of disagreement as to the initial evaluation assigned 
for service-connected PTSD was received in April 2006.  Under 
these circumstances, an SOC concerning the issue of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD should be issued.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be scheduled for the appropriate VA 
examination(s).  Following examination of 
the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current knee or skin disorder that is 
related to his military service (and 
complaints noted therein).  The examiner 
must explain the rationale for all 
opinions given.

2.  The RO should arrange for the 
veteran's claims file to be reviewed by 
the appropriate VA physician.  Following 
review of the file, the physician should 
state whether the veteran had a diagnosis 
of prostate cancer.  If it is determined 
that the veteran had prostate cancer, the 
physician should state whether cancer of 
the prostate was a primary site or 
whether it was the result of metastasis.

3.  The RO should issue a statement of 
the case for the issue of entitlement to 
an initial evaluation in excess of 50 
percent for PTSD.  Only if the veteran 
perfects an appeal as to this issue 
should such issue be certified to the 
Board.

4.  The claims of entitlement to service 
connection for a prostate disability, 
skin disability, and arthritis of the 
knees should again be adjudicated.  If 
any of these benefits sought on appeal is 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


